DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-14, and 16-45 are pending in this application.
Claim 17 is amended, claims 2 and 15 are cancelled and claims 40-45 are newly added.
Response to Arguments
Applicant’s arguments filed 11/02/2020 have been fully considered but are not persuasive.  
Applicant argues that the claimed invention operates in fundamentally different manner than Lim. Examiner disagrees the reference Lim is not fundamentally different from the claimed invention, because Lim disclose the limitation of adjusting the frequency of a control signal based on the impedance, (see [0046, 0047]) as to regards to Lim not teaching a switch capacitor converter, the primary reference Alves does disclose a switched capacitor converter (see [0029]), however Alves does not disclose that adjusting of the control signal involves adjusting the frequency of the control signal, which is taught by Lim, it is also within one of ordinary skill in the art to combined Alves and Lim because both reference involves regulating switch signal of switches within a converter, which in turn will adjust the impedance of the converter. Applicant also argues that Alves and Lim does not teach or suggest a monitor operable to determine an impedance of a switched-capacitor converter, a controller operable to adjust control signals of the switched-capacitor converter as a function of the determined impedances associated with the switched- capacitor converter. Examiner disagrees because Alves disclose a  current and voltage loops, which may be used to monitor output impedance for regulating the voltage and current output by the regulated DC-to-DC converter 204…]). The rejection of claims 1, 14 and 27 as obvious over Alves in view of Lim is, therefore, maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 8-9, 14, 21-22, 35-36, 42, 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Alves et al (2018/0301986) in view of Lim et al (2018/0054110).
Regarding claim 1, Alves discloses a system (fig.2:200, [0026]) comprising: a switched-capacitor converter  (fig.2:204, [0029:charge pump converters]) to generate an output voltage (voltage output of converter 204, [0030]) to power a load (216); 5a monitor ([0050: sensors]) operable to determine an impedance ([0050: monitor impedance]) of the switched-capacitor converter (204); and a controller (implicit, regulation of 204, [0034]) operable to: i) produce control signals (implicit, [0034]), the control signals controlling switching operation (implicit, [0034]) of the switched-capacitor converter to generate an output voltage (output at 204, 
Lim teaches adjust a frequency of the control signals as a function of the determined impedance (¶0047, adjusting switching frequency, output impedance at minimum). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Alves to include the control circuit of Lim to provide the advantage of reducing noise and improving stability of output voltage of converter.
Regarding claim 4, Alves and Lim disclose the system as in claim 1, wherein a first setting (Lim, [0047: frequency being adjusted]) of the frequency of the adjusted control signals corresponds to a first impedance (Lim, see ¶0047, sensed impedance) of the switched-capacitor converter (Alves, fig.2:204), the first impedance being a minimum impedance (Lim, [0047: impedance at minimum value]).
Regarding claim 8, Alves and Lim disclose the system as in claim 1, wherein the monitor is further operable to: monitor a magnitude (Alves implicit [0050: sense voltage]) of the output voltage ([0030]); monitor a magnitude (Alves implicit, [0050: sense current at 204]) of an output current supplied by the output voltage to the load (Alves,  [0050: monitor current]); and determine the impedance of the switched-capacitor converter based on the 10magnitude of the magnitude of the output voltage and the magnitude of the output current (Alves implicit [0050]).
Regarding claim 9, Alves and Lim disclose wherein the impedance of the switched-capacitor converter (Alves, fig.2:204) is determined as: impedance = (Vout / lout), where Vout represents a magnitude (Alves implicit [0050]) of the output voltage (voltage at output of 204), 
Regarding claim 14, Alves discloses a method comprising: producing control signals (implicit, [0034]), the control signals controlling operation of a switched-capacitor converter (fig.2:204, [0029:charge pump converters]) that generates an output voltage (voltage from converter 204, [0030]) to power a load (216); determining an impedance (¶0050, monitor impedance) of the switched-capacitor converter (fig.2:204), however, Alves does not disclose adjusting a frequency of the control signals as a function of the determined impedance 
Lim teaches adjusting a frequency of the control signals as a function of the determined impedance (¶0047, adjusting switching frequency, output impedance at minimum). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Alves to include the operating means of Lim to provide the advantage of reducing noise at the output of converter.
Regarding claim 21, Alves and Lim disclose the method as in claim 14, further comprising: monitoring a magnitude of the output voltage (Vout) (Valves [0050: sensed voltage]); monitoring a magnitude of an output current (lout) (Alves [0050: sensed current]) supplied by the output voltage to the load (Alves, [0030]); calculating the impedance of the switched-capacitor converter  based on the magnitude of the magnitude of the output voltage, and the magnitude of the output current (Alves implicit [0050: impedance obtained from sensed voltage and current]).
Regarding claim 22, Alves and Lim disclose the method as in claim 21, wherein the impedance of the switched-capacitor converter (Alves [0050]) is determined as: U.S. Application No.: 16/228,444 Attorney Docket No.: 2018P52009US-7-impedance = (Vout / lout); where Vout represents a magnitude of the output voltage (Alves, [0050: sense voltage]), and where lout represents an amount of current (Alves [0050: sensed current]) supplied by the output voltage to the load (Alves [0030]).
Regarding claim 35, Alves and Lim disclose the system of claim 1, wherein the impedance is an output impedance (Alves [0050]) of the switched-capacitor converter (Alves fig.2:204, [0029]).
Regarding claim 36, Alves and Lim disclose the system of claim 1, wherein the monitor (Alves implicit, ¶0050) is further operable to determine the impedance ([0050]) of the switched-capacitor converter (fig.2:204) based on a magnitude (Alves, implicit voltage magnitude at output of 204, [0050]) of the output voltage divided by a magnitude (Alves implicit, current magnitude at output of 204, [0050]) of current provided by the output voltage to power the load (Alves, implicit,  [0050: impedance based on current and voltage]).
Regarding claim 42, Alves and Lim disclose the system as in claim 1, wherein the controller (Alves [0034]) is further operative to: test operation (Alves [0050], Lim [0009]) of the switched-capacitor converter (Alves 204, fig.2) at multiple different settings of the frequency (Lim see fig.6, different frequencies); and select a setting of the frequency (Lim see fig.6, different frequencies) of the control signals based on the test operation (Lim [0050]).
Regarding claim 44, Alves and Lim disclose the system as in claim 1, wherein the controller (Alves [0034] ) is operative to control operation of the frequency at multiple different 
Regarding claim 45, Alves and Lim disclose the system as in claim 1, wherein the controller (Alves implicit [0034]) is further operative to operate the controls signals at different frequency magnitudes (Lim see fig.6, different frequencies) to select a setting of the frequency (Lim see fig.6, different frequencies) of the control signals (Lim [0047]).
Claims 7, 20 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Alves et al (2018/0301986) in view of Lim et al (2018/0054110) as applied to claim 1, 14 above, and further in view of Tsuda (2019/0229623).
Regarding claim 7, Alves and Lim teach the system as in claim 1, however they do not disclose wherein a setting of the frequency is a resonant frequency of the switched-capacitor converter; and wherein the adjusted control signals operate the switched-capacitor converter at the resonant frequency of the switched-capacitor converter.
Tsuda teaches wherein a setting (¶0011) of the frequency is a resonant frequency (¶0011) of the switched-capacitor converter (fig.2:1); and wherein the adjusted control signals operate the switched-capacitor converter at the resonant frequency of the switched-capacitor converter (¶0011: a control such that an operation is performed at a switching frequency equal to or higher than a first resonant frequency). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Alves and Lim to include the control of Tsuda to provide the advantage of providing improved reverse current thereby improving conversion efficiency. 
Regarding claim 20, Alves and Lim teaches the method of claim 14, however they do not disclose wherein the adjusted frequency of the control signals operate the switched-capacitor converter at a resonant frequency of the switched-capacitor converter.
Tsuda teaches wherein the adjusted frequency of the control signals (¶0011) operate the switched-capacitor converter (fig.2:1) at a resonant frequency (¶0011) of the switched-capacitor converter. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Alves and Lim to include the control of Tsuda to provide the advantage of providing improved reverse current thereby improving conversion efficiency.
Regarding claim 43, Alves and Lim teaches the system as in claim 42, however they do not disclose wherein the selected setting of the frequency of the control signals is a resonant frequency of the switched- capacitor converter.
Tsuda teaches wherein the selected setting of the frequency of the control signals (¶0011) is a resonant frequency (¶0011) of the switched- capacitor converter (1, fig.2). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Alves and Lim to include the control of Tsuda to provide the advantage of providing improved reverse current thereby improving conversion efficiency.
Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Alves et al (2018/0301986) in view of Lim et al (2018/0054110) as applied to claim 1, 14 above, and further in view of Floyd (2015/0372592). 
Regarding claim 10, Alves and Lim teach the system as in claim 1, however they do not disclose wherein the monitor is further operable to: monitor an operational state of the switched-capacitor converter; and in response to detecting that the switched-capacitor converter operates in transient state mode in which the load consumes different amounts of current, prevent activation of an adjustment circuit and adjustment of the control signals; and in response to detecting that the switched-capacitor converter operates in steady state mode in which the load consumes a same amount of current over time, activate the adjustment circuit that adjusts the control signals.
Floyd teaches wherein the monitor is further operable to: monitor (fig.1a-d:118) an operational state (¶0047: provide the signal VECP based upon a state dependent reference) of the switched-capacitor converter (110); and in response to detecting that the switched-capacitor converter (110) operates in transient 20state mode (¶0047) in which the load consumes different amounts of current (implicit, ¶0047), prevent activation of an adjustment circuit and adjustment of the control signals (¶0073: transient state…then it is limited through the charge pump regulation control); and in response to detecting that the switched-capacitor converter operates in steady state mode (¶0007: regulate the charge pump voltage with respect to the steady state output value in the steady state) in which the load consumes a same amount of current (implicit, ¶0047, steady state operation of switch capacitor converter, 110), activate the adjustment circuit (fig.1D:118d) that adjusts the control signals (Vecp). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Alves and Lim to include the operating means of Floyd to provide the advantage of providing improved steady state performance of the load.
Regarding claim 23, Alves and Lim teach the method as in claim 14, however they do not disclose further comprising: monitoring an operational state of the switched-capacitor converter; and in response to detecting that the switched-capacitor converter operates in transient state mode in which the load consumes different amounts of current, preventing activation of an adjustment circuit and adjustment of the control signals; and in response to detecting that the switched-capacitor converter operates in steady state mode in which the load consumes a same amount of current over time, initiating activation of the adjustment circuit that adjusts the control signals.
Floyd teaches further comprising: monitoring  (fig.1a-d:118) an operational state (¶0047: provide the signal VECP based upon a state dependent reference) of the switched-capacitor converter (100); and in response to detecting that the switched-capacitor converter operates in transient state mode (¶0047) in which the load consumes different amounts of current, preventing activation of an adjustment circuit (implicit, ¶0047), and adjustment of the control signals (¶0073: transient state…then it is limited through the charge pump regulation control); and in response to detecting that the switched-capacitor converter operates in steady state mode (¶0007: regulate the charge pump voltage with respect to the steady state output value in the steady state) in which the load consumes a same amount of current over time (implicit, ¶0047, steady state operation of switch capacitor converter, 110), initiating activation of the adjustment circuit (fig.1D:118d) that adjusts the control signals (Vecp). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Alves and Lim to include the operating means of Floyd to provide the advantage of providing improved steady state performance of the load.
Claims 12-13, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Alves et al (2018/0301986) in view of Lim et al (2018/0054110) as applied to claim 1, 14 above, and further in view of Chen et al (2015/0077085).
Regarding claim 12, Alves and Lim teach the system as claimed in claim 1, however they do not disclose wherein the switch-capacitor converter includes multiple resonant circuits paths, each of the multiple resonant circuit paths having a same resonant frequency, the multiple resonant circuit paths collectively operated to generate the output voltage to power the load.
Chen teaches wherein the switched-capacitor converter (fig.6A, abstract) includes multiple resonant circuit paths (multiple path with capacitor C11, C12 and inductor L1, L2 shown in fig.6A), each of which operates at a substantially same resonant frequency (¶0052), the resonant circuit paths collectively operated to generate the output voltage to power the load (¶0052: the switching frequency should be a little lower than the resonant frequency). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Alves and Lim to include the operating means of Chen to provide the advantage of providing reduce switching loss as result of soft switching achieved from zero current operation.
Regarding claim 13, Alves, Lim, and Chen teaches wherein the controller (Alves, implicit ¶0050) is further operable to apply the adjusted frequency of the control signals 
Regarding claim 25, Alves and Lim teach the method as in claim 14, however they do not disclose wherein the switched- capacitor converter includes multiple resonant circuit paths, each of which operates at a same resonant frequency, the resonant circuitU.S. Application No.: 16/228,444 Attorney Docket No.: 2018P52009US -8- paths collectively operated to generate the output voltage to power the load.
Chen teaches wherein the switched- capacitor converter (fig.6A, abstract) includes multiple resonant circuit paths (multiple path with capacitor C11, C12 and inductor L1, L2 shown in fig.6A), each of which operates at a same resonant frequency (¶0052), the resonant circuitU.S. Application No.: 16/228,444 Attorney Docket No.: 2018P52009US -8- paths collectively operated to generate the output voltage to power the load (¶0052: the switching frequency should be a little lower than the resonant frequency).
Regarding claim 26, Alves, Lim and Chen teach the method as in claim 25 further comprising: applying the adjusted frequency of the control signals (Lim, ¶0047) to operate the switched-capacitor converter (Alves, fig.2:204, [0029]) at the resonant frequency of the multiple resonant circuit paths (Chen, ¶0052: choosing a switching frequency that is equal to the resonant frequency). 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Alves et al (2018/0301986) in view of Lim et al (2018/0054110) and Fleming et al (2015/0077071).
Regarding claim 27, Alves discloses hardware ([0034]) to carry out the tasks to produce control signals (implicit, fig.2, [0034]), the control signals controlling operation of a switched- capacitor converter (fig.2:204, [0029:charge pump converter]) that generates an output voltage (voltage at output of 204 fig.2, [0030]) to power a load (210); determine an impedance ([0050]) of the switched-capacitor converter (204, fig.2); and adjust the control signals as a function of the determined impedance ([0050: monitor output impedance for regulating the voltage and 
Lim teaches adjusting a frequency of the control signals as a function of the determined impedance ([0047, adjusting switching frequency, output impedance at minimum]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Alves to include the operating means of Lim to provide the advantage of reduce noise at the output of converter. 	However Alves and Lim do not disclose the hardware being computer-readable hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware to carry out the tasks.  
Fleming discloses the hardware being computer-readable hardware ([0031]) having instructions stored thereon ([0031]), the instructions, when carried out by computer processor hardware ([0031]), cause the computer processor hardware to carry out the tasks ([0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hardware of Alves and Lim to include the computer-readable hardware of Fleming to provide the advantage of providing portability for storage of execution instruction of converter circuit.
Claims 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Alves et al (2018/0301986) in view of Lim et al (2018/0054110) as applied to claim 1 or 4 above, and further in view of Jiang et al (10,211,733).
Regarding claim 30, Alves and Lim the system as in claim 4, however they do not disclose wherein the first setting of the frequency is a resonant frequency of a resonant circuit path in the switched-capacitor converter.
Jiang discloses wherein the first setting of the frequency is a resonant frequency (col 2, line 33-34) of a resonant circuit path (fig.1: converter with different resonant paths Cr1 Ls14, Cr2Ls15) in the switched-capacitor converter (fig.1:100). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Alves and Lim to include the operating means of Jiang to provide the advantage of increasing efficiency of the converter (Jiang, abstract).
Regarding claim 34, Alves and Lim teach the system as in claim 1, wherein the controller (Alves implicit, ¶0050) is further operable to: based on adjustments to the frequency of the control signals (Lim ¶0047) and corresponding measurements of the impedance (Alves ¶0050) of the switched-capacitorU.S. Application No.: 16/228,444 Attorney Docket No.: 2018P52009US-10- converter (Alves fig.2:204), however they do not disclose controller, identify a resonant frequency of the switched-capacitor converter, and set the control signals to the identified resonant frequency.
Jiang teaches controller, identify a resonant frequency (col 2, line 33-34) of the switched-capacitor converter (fig.1: 100), and set the control signals (fig.1: signal from control logic 130, [col 4, lines 65-66]) to the identified resonant frequency ([col 4, line 62-63]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the .
Claims 32 is rejected under 35 U.S.C. 103 as being unpatentable over Alves et al (2018/0301986) in view of Lim et al (2018/0054110) as applied to claim 1 above, and further in view of Jiang et al (9, 917, 517).
Regarding claim 32, Alves and Lim teach the system as in claim 1, however they do not disclose wherein the switched-capacitor converter includes: i) a first resonant circuit path, ii) a second resonant circuit path, and iii) a flying capacitor; and wherein the controller is further operable to: repeatedly switch between: i) connecting the first resonant circuit path and the flying capacitor in series and ii) connecting the second resonant circuit path and the flying capacitor in series.
Jiang teaches wherein the switched-capacitor converter (figs.1,2a:100) includes: i) a first resonant circuit path (102), ii) a second resonant circuit path (104), and iii) a flying capacitor(capacitor C1 in 102, fig.2a); and wherein the controller is further operable to: repeatedly switch (col4, lines 3-9) between: i) connecting the first resonant circuit path (102) and the flying capacitor in series (fig.2a: series connection of flying capacitor C1, 102) and ii) connecting the second resonant circuit path and the flying capacitor in series (fig.2a: series connection of flying capacitor C3, 104). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Alves and Lim to include the switched-capacitor converter of Jiang to provide the advantage of reduced switching losses and high efficiency in switching capacitor converter.

Allowable Subject Matter
Claims 3, 5-6, 11, 16-19, 24, 28-29, 31, 33 and 37-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 
Claim 3 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 3, especially, ii) determine the impedance of the switched-capacitor converter for each of the multiple different frequency settings of the control signals via settings of the monitored operational parameters.
Claim 5 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 5, especially, determine the impedance for each of multiple differentU.S. Application No.: 16/228,444 Attorney Docket No.: 2018P52009US -3- frequency settings of the control signals to identify a particular frequency setting of the multiple different frequency settings that results in a lowest determined impedance of the switched-capacitor converter. Claim 31 is allowable subject matter based on its dependency on claim 5.
Claim 6 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 6, especially, wherein the monitor is operative to determine an impedance value for each of multiple different frequency settings of the control signals during uninterrupted powering of the load via the output voltage.
Claim 11 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 11, especially, determine the impedance of the switched-capacitor converter for each of multiple different frequency settings of the control signals to identify a particular frequency setting of the multiple frequency settings that results in a lowest determined impedance switched-capacitor converter; and wherein the controller is further operable to: adjust the frequency of the control signals to the particular frequency setting.
Claim 16 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 16, especially, utilizing settings of the monitored operational parameters of the switched-capacitor converter for each of the multiple different frequency settings of the control signals to determine the impedance.
Claim 17 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 17, especially, wherein a second setting of the adjusted control signals controlling operation of the switched-capacitor converter corresponds to a second impedance, the second impedance being a minimum detected impedance amongst multiple different frequency setting of the control signals. 
Claim 18 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 18, especially, calculating the impedance for each of multiple different frequency settings of the control 
Claim 19 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 19, especially, calculating an impedance value for each of multiple different frequency settings of the control signals via uninterrupted powering of the load via the output voltage.
Claim 24 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 24, especially, calculating the impedance of the switched-capacitor converter for each of multiple different frequency settings of the control signals to identify a particular frequency setting of the multiple frequency settings that results in a lowest determined impedance switched-capacitor converter; and wherein adjusting the control signals includes setting a frequency of the control signals to the particular frequency setting.
Claim 28 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 28, especially, wherein a second frequency of the adjusted control signals corresponds to a second impedance of the switched-capacitor converter, the second frequency being greater than the first frequency, the second impedance being greater than the first impedance. Claim 29 is allowable subject matter based on its dependency on claim 28.
Claim 33 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 33, especially, i) measure the output impedance of the switched-capacitor converter for each of multiple 
Claim 37 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 37, especially, while the switched-capacitor converter is operated at the second frequency, determining a second impedance of the switched-capacitor converter; and comparing the second impedance to the first impedance. Claims 38-39 are allowable subject matter based on their dependency on claim 37.
Claim 40 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 40, especially, determine a second impedance of the switched-capacitor converter for an applied second switching frequency of controlling the switched-capacitor converter; and adjust the frequency of the control signals based on the first impedance value and the second impedance value. Claim 41 is allowable subject matter based on its dependency on claim 40.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/             Primary Examiner, Art Unit 2839